Citation Nr: 0834050	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of service connection for a lumbar spine disorder.  

2.  Whether there is new and material evidence to reopen a 
claim of service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to October 
1957, June 1960 to June 1962, and May 1968 to September 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for a lumbar spine disorder was denied in May 1971.  That 
decision was not appealed.  Evidence presented since the May 
1971 decision is cumulative of evidence previously 
considered.

2.  A claim of service connection for arthritic changes of 
the bilateral knee was denied in January 2002.  That decision 
was not appealed.  Evidence presented since the May 1971 
decision is cumulative of evidence previously considered.


CONCLUSIONS OF LAW

1. The May 1971 decision by the RO that denied the veteran's 
application to reopen a claim of service connection for a 
lumbar spine disorder is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1971).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for a lumbar spine disorder has not 
been presented.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

3.  The January 2002 RO decision that denied service 
connection for arthritic changes of the bilateral knee is 
final.  38 U.S.C.A. § 7105(c) (West 2000); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001)

4.  New and material evidence sufficient to reopen the claim 
of service connection for arthritic changes of the bilateral 
knee has not been presented.  8 U.S.C.A. §5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In March and April 2005 and January 2007, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent v. 
Nicholson and Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the January 2007 notice letter postdated 
the initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
personal hearing.  Consequently, the duties to notify and 
assist have been met.  

Requests to Reopen

The RO denied an application to reopen a claim of service 
connection for a lumbar spine disorder in May 1971.  That 
decision was not appealed and is now final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1971).  The RO also denied a claim of service 
connection for arthritic changes of the bilateral knee in a 
January 2002 rating decision.  That decision was not appealed 
and is now final.  38 U.S.C.A. § 7105(c) (West 2000); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a)(2007).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Lumbar Spine Disorder

The veteran's previous claims of service connection for a 
lumbar spine disorder were denied based on lack of evidence 
that the lumbar spine disorder, which was found to have 
preexisted the veteran's third period of service, was 
aggravated during service.  Evidence submitted for this claim 
includes private treatment records, VA treatment records, and 
the veteran's testimony.  See, e.g., April 2006 RO hearing 
transcript.  

Although this evidence is "new," in that it was not 
previously seen, the records are not material since they are 
merely cumulative of medical evidence previously considered 
by the RO.  The evidence previously considered already 
established that the veteran had a lumbar laminectomy in 
1967, prior to the veteran's third period of service; that 
the veteran was treated in service (in June 1968) for post-
operative status, lumbar disc excision; and that the veteran 
was discharged from service because he did not meet the 
medical fitness standards.  

This "new" evidence fails to cure the defects presented by 
the previous decisions, namely the lack of evidence that a 
lumbar spine disorder was aggravated by his third period of 
service.  Because the only additional evidence is cumulative 
of evidence previously considered, new and material evidence 
has not been submitted and the request to reopen is denied.

Bilateral Knee

The veteran's previous claim of service connection for 
arthritic changes of the bilateral knee was denied based on 
lack of evidence that the veteran's arthritic changes were 
related to the in-service complaints of knee pain or the in-
service diagnosis of stress reaction.  Evidence submitted for 
this claim includes VA treatment records and the veteran's 
testimony.  See, e.g., April 2006 RO hearing transcript.  

Although this evidence is "new," in that it was not 
previously seen, the records are not material since they are 
merely cumulative of medical evidence previously considered 
by the RO.  The evidence previously considered already 
established that the veteran had degenerative changes of the 
knees.  This "new" evidence fails to cure the defects 
presented by the previous decisions, namely the lack of 
evidence that degenerative joint disease of the knees was 
incurred in service or is causally related to service.  

The Board notes that the record also includes a statement 
from a Dr. B reporting his opinion that the veteran has had 
longstanding enthesopathies/seronegative spondyloarthropathy 
which resulted in the veteran's in-service knee/ankle/leg 
complaints and the current knee/ankle/leg complaints.  See 
October 2002 statement.  This opinion does not suggest that 
there is a relationship between the current finding of 
degenerative joint disease, which is the issue on appeal, and 
service, however.  Consequently, it is not material to the 
matter at hand.  

Because the only additional evidence is cumulative of 
evidence previously considered, new and material evidence has 
not been submitted and the request to reopen is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a lumbar spine disorder.  
The request to reopen the claim is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for arthritic changes of the 
knees.  The request to reopen the claim is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


